                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    U.S. BANK NATIONAL ASSOCIATION,                          Case No. 2:19-CV-584 JCM (NJK)
                 8                                           Plaintiff(s),                    ORDER
                 9           v.
               10     FIDELITY NATIONAL TITLE INSURANCE
                      COMPANY, et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court the matter of U.S. Bank National Association v. Fidelity
               14
                      National Title Insurance Company et al., case number 2:19-cv-00584-JCM-NJK. On November
               15
                      25, 2019, the parties stipulated to stay the instant action pending the Ninth Circuit’s decision in
               16
                      Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. case no. 19-17332 (district
               17
                      court case no. 3:19-cv-00241-MMD-WGC) (the “Wells Fargo II appeal”). (ECF No. 21). In
               18
                      their stipulation, the parties represented as follows:
               19
               20                    the Parties anticipate that the Ninth Circuit Court of Appeals’
                                     decision in the Wells Fargo II Appeal will likely touch upon issues
               21                    regarding the interpretation of the Form Policy and the
                                     reasonableness of the insurer’s denial, that could potentially affect
               22                    the disposition of the other Actions, including the instant action[.]

               23     Id. at 2. The court granted the parties’ stipulation on December 5, 2019. (ECF No. 22).
               24            Defendant Fidelity National Title Insurance Company’s (“Fidelity”) motion to dismiss
               25     (ECF No. 6) remains pending. The court anticipates—as do the parties—that the Ninth Circuit’s
               26     decision in the Wells Fargo II appeal will control the instant action and, at the very least,
               27     significantly impact the pending motion to dismiss. As a result, the court intended to deny the
               28

James C. Mahan
U.S. District Judge
                1     motion to dismiss without prejudice when it granted the parties’ stipulation to stay the case.
                2     (ECF No. 22).
                3            However, the court used the parties’ signature block to grant the stipulation, so it
                4     erroneously omitted its decision to deny that motion without prejudice. The court now corrects
                5     its prior order nunc pro tunc and denies the pending motion to dismiss without prejudice.
                6     Fidelity is instructed to refile its motion after the stay in this case has been lifted and, if
                7     appropriate, brief the impact the Wells Fargo II appeal has on the instant action.
                8            Accordingly,
                9            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Fidelity’s motion to
              10      dismiss (ECF No. 6) be, and the same hereby is, DENIED without prejudice nunc pro tunc.
              11             DATED March 12, 2020.
              12                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
